I concur in judgment only as to the third assignment of error, as I would address it on the merits. Our standard of review on the trial court's imposition of sentence is abuse of discretion. Appellant has not demonstrated that the trial court abused its discretion in imposing a maximum sentence. The sentence was within the *Page 15 
statutory range and appellant's action or inaction caused the death of the child. Moreover, appellant argues that a pre-sentence investigation should have been performed. A pre-sentence investigation is not mandatory except where community control is to be imposed. Crim.R. 32.3;State v. Smith, 3d Dist. No. 2-06-37, 2007-Ohio-3129, ¶ 20. As no abuse of discretion has been demonstrated, I would affirm. *Page 1